Ss CO te HTN OO OHO Sele

WO wp wp WD WV WY WY NY FF KF KF LT PS eS ES Eh Eh lc
SBPReRRRRSeE B= S&S Swe BA A BR & SG

MICHAEL BAILEY we LODGED.
nited States Attorney —
District of Arizona —~.RECEIVED ___ COPY

MONICA B, KLAPPER

Assistant U.S. Attorney

Arizona State Bar No. 103755

Two Renaissance Square

40 N. Central Ave., Suite 1800
Phoenix, Arizona 85004
Telephone: 602-514-7500

Email: Monica.Klapper@usdoj.gov
Attorneys for Plaintiff

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA

 

United States of America, No. CR-20-00796-PHX-DJH
Plaintiff,
INFORMATION
vs.
VIO: 18 U.S.C. § 371
Conspiracy
Vu Anh Nguyen,

Defendant.

 

 

 

THE UNITED STATES ATTORNEY’S OFFICE CHARGES:

COUNT ONE
Conspiracy, 18 U.S.C. § 371

L. Between about March of 2017 and the present, Defendant VU ANH
NGUYEN individually and acting through various entities he controlled, along with other
individuals and entities known and unknown, knowingly and willfully agreed and
conspired with others to commit the following offense against the United States: wire
fraud, in violation of 18 U.S.C. § 1343.

23 The manner and means used by Defendant and others, and the overt acts used
to effect the objects of the conspiracy, included the following:

a. As part of a scheme to commit stock trading fraud, NGUYEN
purported to transfer funds from banks into the trading accounts, knowing that the

funds transfer would ultimately be denied based on insufficient funds. Between the

 
> Oo CO HN DO OO Be WHHL Dll

pO pO PO KR DD DR RD RD RE RE ESE HES ll
Ys RRP OB DS fF SF Ce BHAA BRD

 

time of the purported funds transfer and the time of the notice of insufficient funds,
NGUYEN or others engaged in stock trading on the funds.

b. Also as part of the scheme, NGUYEN sometimes used funds or
accounts belonging to his then girlfriend, A.K., without her knowledge.

gi As a result of this scheme, NGUYEN caused the following losses

(totaling $485,285) to the following financial institutions or brokerage firms:

TD Ameritrade: $191,148
Charles Schwab: $163,446
Wells Fargo Bank: $ 44,989

Fidelity: $ 30,162
TradeStation: $ 27,393
APEX, Tastyworks: $ 20,614
Chase Bank: $ 4,593

APEX, Robinhood: $ 2,913

d. More specifically, on or about September 25, 2018, NGUYEN made
an electronic deposit, via an interstate wire, from his Chase Bank account ending
8025 into his trading account with TD Ameritrade account ending 9291, for
$250,000, knowing there were insufficient funds to support the transfer. He did so
for the purpose of conducting stock transactions with the funds before TD
Ameritrade discovered the insufficiency. Prior to the rejection of this transfer for
insufficient funds, NGUYEN traded on the funds and ultimately caused a loss to TD
Ameritrade.

€. During the course of this conduct, NGUYEN and others used
interstate wire transmissions.

3 The manner and means used by Defendant and others, and the overt acts done

to effect the objects of the conspiracy, also included the following:

a. As part of a scheme to defraud his employer, Amazon.com, Inc.,
NGUYEN used his employee access to falsely and fraudulently issue a total of

$96,508 in refunds to himself and others.

aD

 
So Oo Oo Ss DH tA BP WH PO eK

BO RO BO RD RD BRD RG

 

 

b. More specifically, on or about November 27, 2019, Buyer Account
130, which was controlled by NGUYEN, ordered items totaling $222.04, and
those items were shipped to NGUYEN at a residence to which he shipped at least
24 separate items as a part of this scheme. On December 2, 2019, NGUYEN
fraudulently authorized a concession refund for the items, which allowed
NGUYEN to obtain a refund and keep the items.
C During the course of the scheme, NGUYEN used or caused the use
of interstate wires.
This conduct was in violation of 18 U.S.C. § 371.
Dated this¢éXday of Otbbe- , 2020,

MICHAEL BAILEY
United States Attorney
District of Arizona

‘ a KB.
hus ICA B. rae

Assistant U.S. Attorney

 
